Title: From John Adams to the President of the Congress, 25 April 1778
From: Adams, John
To: President of Congress,Laurens, Henry


     
      Sir
      Passi April 25. 1778
     
     Having had so short Notice of this Opportunity, I can only have the Honour of writing a few Lines, and of inclosing a few News Papers.
     If the Dispatches of the Commissioners, have not met with uncommon ill Fortune you must before this Time, have received the important News of the Treaty, as well as authentic Information of the Agonies of G.B.
     Whether she will plunge herself, with uniform and consistent Rashness into a War, with this Kingdom and with others, which will in such Case, probably be her Allies, Time must discover.
     They still flatter themselves, at London, with Hopes of dividing America, and they still believe that they have a formidable Interest in that Country. They still expect that their Commissioners will be able to make Parties, and introduce Discord.
     Nay, they yet expect that their Commissioners, will be able to prevent a Ratification of the Treaty.
     But, relying on a general Knowledge of the opinions Principles and Feelings of my Countrymen, and on the Resolution of Congress of the 22. of November, I have ventured, to give my opinion to the Ministry here, that the British Commissioners, would not be attended to and that the Treaty would be immediately ratified.
     This Nation and Court, I have every Reason to believe are Sincerely, and deeply Attached to the American Cause and to the new Alliance between the two Countries. And are determined to hazard much in Support of it. Mr. Deane I hope will reach Yorke Town before this Letter. If he should he will bring with him, the most decisive Proofs, of the Good Will of France both to our Country and to him. I am sir, with the Utmost Esteem and Respect, your most obedient, humble servant,
     
      John Adams
     
    